Per Curiam,
The plaintiff testified that on approaching the track he stopped and his view being partially obstructed in one direction he got out of his carriage walked forward to the track, looked north and south, and saw the track perfectly clear. He then went back, got into the carriage and drove forward, looking and listening as he did so. Having thus affirmatively made out a case by testimony which if believed showed it clear of contributory negligence, whether it was rebutted or not by other testimony was for the jury. Even if subsequent portions of plaintiff’s own testimony were at variance with this account the question of credibility between them was for the jury.
*54It is strongly urged that the plaintiff’s account was so improbable as to be unworthy of belief and it would seem that the trial judge was of that opinion. But the credibility of testimony in general is-for the jury, and the remedy for a perverse verdict or one against the weight of the reasonable and properly credible evidence is a new trial — a remedy that ought to be freely applied whenever the verdict in the opinion of the court is perverse in the sense that it goes beyond the limits of a reasonable difference of opinion upon the facts as proved or admitted. But the remedy in this form is not the same as that by nonsuit, and care should be taken to avoid confusing them.
Judgment reversed and procedendo awarded.